AFFIRMED as MODIFIED and Opinion Filed February 4, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00410-CR

          REYES DAVID GARCIA A/K/A/ DAVID GARCIA REYES, Appellant
                                    V.
                       THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-70522-S

                              MEMORANDUM OPINION
                          Before Justices Schenck, Reichek, and Nowell
                                   Opinion by Justice Reichek
       A jury convicted Reyes David Garcia a/k/a David Garcia Reyes of sexual assault of a child

and assessed punishment at twenty years’ imprisonment and a $10,000 fine. On appeal, appellant’s

attorney filed a brief in which she concludes the appeal is wholly frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.

See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to

file pro se response to Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       Although not an arguable issue, we note the trial court’s judgment incorrectly recites the

twenty-year sentence “shall run concurrently.” The record shows, however, that pursuant to article

42.08 of the code of criminal procedure, the sentence would commence “upon completion of the

15-year sentence assessed in Cause Number F13-61746.” See TEX. CODE CRIM. PROC. ANN. art.

42.08. Accordingly, on our own motion, we modify the trial court’s judgment to show the sentence

“shall run consecutively upon completion of the sentence in Cause No. F13-61746.”

       As modified, we affirm the trial court’s judgment.




                                                 /Amanda L. Reichek/
                                                 AMANDA L. REICHEK
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47
180410F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 REYES DAVID GARCIA A/K/A DAVID                     On Appeal from the 282nd Judicial District
 GARCIA REYES, Appellant                            Court, Dallas County, Texas
                                                    Trial Court Cause No. F16-70522-S.
 No. 05-18-00410-CR         V.                      Opinion delivered by Justice Reichek.
                                                    Justices Schenck and Nowell participating.
 THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “this sentence shall run concurrently” is modified to show “this
sentence shall run consecutively upon completion of the sentence assessed in Cause Number
F13-61746.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered February 4, 2019.




                                              –3–